Title: Thomas Jefferson to William C. C. Claiborne, 16 October 1810
From: Jefferson, Thomas
To: Claiborne, William C. C.


          
            Dear Sir
            Monticello. Oct. 16. 10.
          
          I have duly recieved your favor of the 10th. those of Aug. 11. 13. & 25. would have been sooner acknoleged also, but that your motions did not permit me to know whither to address a letter. I have to thank you for the various pieces furnished, and your many attentions to aid me in this suit.  I have lately been much advised to rest the question on the plea that what I did was done by me as President of the US. without malice Etc and not to meddle with the question of right. this is urged from a desire to have the question constitutionally settled, whether one branch of the government is amenable to another for it’s official acts? but I think the right of New Orleans a clear one, and will not abandon it. it is impossible the decision should be against it, if the proper evidence is collected. my counsel will in due time make a statement of what they wish to have proved, which we will then forward for your assistance.  I recieved mr Moreau’s Memoir from mr Rodney by the last mail, so relieve you from the trouble of procuring that. I have not yet had time to look into it. his compilation of the laws of Orleans will be very necessary. I suppose the book of Spanish laws called the Recopilacion de Indias and the Partita of the laws of Castille are too scarce at New Orleans to be procured. I suppose they would be very important. Accept the assurances of my great esteem & respect
          
            Th:
            Jefferson
        